Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see appeal brief, filed 7/26/2021, with respect to the 35 USC 103 rejections of claims 1-27 over HUAWEI et. al and  3GPP TS 23.502 have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1-27 have been withdrawn. 
Examiner’s updated search finds related art that teaches determining a security policy for the user plane (See Kunz; Andreas et al.	US 20200037165 A1 and See ALFANO; Nicholas Patrick et al. US 20190068625 A1), however said related art Kunz and Alfano, alone or in combination with previously cited art, does not teach determining that a user plane should be configured for the user plane session for the wireless device without activating integrity and/or confidentiality protection for the user plane based on the indication that the user plane session establishment request for the wireless device is associated with an emergency session and/or that null ciphering and/or null integrity protection are applied to the control plane associated with the control plane session.
Applicant’s invention is drawn to a method and apparatus for providing a user plane security policy to a radio access network.
Applicant's independent claims recite, inter alia, determining that a user plane should be configured for the user plane session for the wireless device without activating integrity and/or confidentiality protection for the user plane based on the indication that the user plane session establishment request for the wireless device is associated with an emergency session 
These steps, in combination of the remaining steps, are neither taught nor suggested by the prior art. Applicant's independent claims comprise a particular combination of elements which is neither taught nor suggested by the prior art. 
Accordingly, applicant's invention is allowed for these reasons and also the reasons cited by the applicant in appeal brief filed 7/26/2021. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323.  The examiner can normally be reached on Monday - Friday 10-5 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/UMAIR AHSAN/Examiner, Art Unit 2647                                                                                                                                                                                                        /YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649